Title: John Adams to Thomas Jefferson, 24 February 1819
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir
            Quincy Feb’y–24th 1819
          
          I am dill diligently & laboriously occupied, in reading & hearing your “political economy”—I call it yours because I do not believe that Tracys is more of an original in point of  purity, perspicuity or precission—I have read as yet only to the 90th page—it is a connected chain of ideas and propositions, of which I know nothing not which link to strike out. His philosophy appears to me to roll be precisely that of Dupuis—that is the eternity, infinity, & mechanism of the universe—his philosophy appears to me to roll on in a continual continued stream untill it disembogues itself into the unfathomable  gulph of liberty & necessity—   Is liberty a word void of sense? If it is there is no merit or guilt—& there can be neither reward or punishment in the universe. His ethics appear to me in substance and essence to be those of Butlers sermons on human nature; & his preface to them of Hutchinsons writings throughout & of Tristram Shandy. At the bottom of the gulph of liberty & necessity for aught I know the key may lie which is to unlock the universe—but you know my opinion is that the key will never be found but by one being who will ever keep it it in his own custody—Human understanding will never dive in this state of existence to such depths, & it is a vain & impertinent curiosity to think of it. Our duties  are the charities, of father, friend & brother, f Fifty years ago I delighted more to see metaphysicians dance upon the point of their needles, than to see the exploits of dancers on the slack ropes or tight rope, but now my eyes are not  keen enough to see the agility & capers of either—I am very glad however I have read so much and I intend to read the rest or hear it read.   At present I will acknowledge one great obligation to it, that is the Chapter sixth—of money page 21st “When these denominations are admitted & empo employed in transactions to diminish the quantity of metal to which they answer by an alteration of the real coins, is to steal, a theft of greater magnitude & still more ruinous is the making of paper. It is greater because in this money there is absolutely no real value. It is more ruinous because by its gradual depreciation during all the time of its existence it produces the effect which would be produced by an infinity of successive deteriorations of the coin.” That is to say an infinity of successive felonious larcenies.”   If this is true as I believe it is we Americans are the most thievish people that ever existed, we have been stealing from each other for an hundred & fifty years. If anything like health remains to me, you shall hear more upon this subject from your friend & humble servant.
          
            John Adams
          
        